Citation Nr: 1524529	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-35 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a compensable evaluation for surgical scars from spinal surgery associated with spondylolithesis and degenerative disc disease. 

2.  Entitlement to an extension of temporary total evaluation under 38 C.F.R. § 4.30 due to treatment for a service-connected condition requiring convalescence.

3.  Entitlement to increased rating for spondylolisthesis and degenerative disc disease, lumbar spine, currently evaluated as 20 percent disabling. 

4.  Entitlement to service connection for an acquired psychiatric disability as secondary to service-connected disability.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

REPRESENTATION

Appellant represented by:	Christopher Loiacano, Agent


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from May 1987 to May 1990 and from January 1991 to March 1991.  

These matters come before the Board of Veterans' Appeals (Board) from September 2012 and October 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Indianapolis, Indiana. 

In April 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

Additional evidence was submitted in July 2014 with a waiver of RO consideration. 

The issues of entitlement to service connection for an acquired psychiatric disability as secondary to service-connected disability, entitlement to increased rating for spondylolisthesis and degenerative disc disease of the lumbar spine, currently evaluated as 20 percent disabling, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  In April 2014, prior to the promulgation of a decision in the appeal, the appellant notified the Board that he wished to withdraw his appeal on the issue of entitlement to a compensable evaluation for surgical scars from spinal surgery associated with spondylolithesis and degenerative disc disease.

2.  In April 2014, prior to the promulgation of a decision in the appeal, the appellant notified the Board that he wished to withdraw his appeal on the issue of entitlement to an extension of temporary total evaluation because of treatment for a service-connected condition requiring convalescence.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant for the issue of entitlement to a compensable evaluation for surgical scars from spinal surgery associated with spondylolithesis and degenerative disc disease have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of an appeal by the appellant for the issue of entitlement to an extension of temporary total evaluation because of treatment for a service-connected condition requiring convalescence have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 

At the April 2014 Travel Board hearing, the Veteran indicated that it was his intent to withdraw the appeals for entitlement to a compensable evaluation for surgical scars from spinal surgery associated with spondylolithesis and degenerative disc disease, and entitlement to an extension of temporary total evaluation under 38 C.F.R. § 4.30 due to treatment for a service-connected condition requiring convalescence.  (See Board hearing transcript page 2.)  Thus, there remain no allegations of errors of fact or law for appellate consideration on those issues. Accordingly, the Board does not have jurisdiction to review them.  


ORDER

The appeal as to the issue of entitlement to a compensable evaluation for surgical scars from spinal surgery associated with spondylolithesis and degenerative disc disease is dismissed. 

The appeal as to the issue of entitlement to an extension of temporary total evaluation under 38 C.F.R. § 4.30 due to treatment for a service-connected condition requiring convalescence is dismissed.


REMAND

Increased Rating Back Disability

The Board finds that another VA examination is warranted. See Snuffer v. Gober, 10 Vet. App. 400 (1997).  The Veteran testified at the 2014 Board hearing that he has pain in his lower back that travels toward the left leg and the hip.  He also reported three incapacitating episodes over the last month.  A June 2014 Lumbar Spine Impairment Questionnaire reflects that the Veteran has pain with forward flexion at 30 degrees or less.  It also notes that the Veteran has radiculopathy of moderate level in the left lower extremity.  April 2014 correspondence from Dr. B.C. reflects that the Veteran is unable to stand or sit for more than 3-5 minutes, and his back disability "limits his ability to do much of anything."

The claims file includes two VA examinations which reflect that the Veteran does not have radiculopathy.  (See July 2011 and June 2012 VA examination reports.)  In addition, the 2011 VA examination report notes forward flexion to 50 degrees, with pain beginning at 50 degrees; forward flexion was to 35 degrees with repetitive testing.  The 2012 VA examination report notes forward flexion to 70 degrees with pain beginning at 50 degrees; forward flexion was to 70 degrees with repetitive testing. 

Thus, the evidence indicates that the Veteran's back disability may have increased in severity since the 2012 VA examination, and a new examination should be obtained.    

Acquired Psychiatric Disability

The Veteran testified that he has an acquired psychiatric disability due to his back disability.  He reported that he loves being outdoors and hiking and camping, but that his back disability has hindered his activities.  He reported that he cannot sleep on the ground, and has difficulty hiking. (See Board hearing transcript, page 8.)  

A January 2012 SSA examination report reflects that the Veteran does not meet the criteria for a mental disability according to the depression scale.  (See Dr. A. Ibrahim, the Jean Clinic, LLC report.)  However, a January 2012 SSA examination report from Dr. D. Unversaw reflects a diagnosis of affective disorders, but then does not specify which such disorder, but later notes "major depressive disorder, single episode, moderate."  A January 2012 examination report from K. Mays reflects a diagnosis of "major depressive disorder, single episode, moderate."

A June 2012 VA examination report reflects that the Veteran does not have a mental disability but has merely moderate frustration with his inability to work and do leisure activities due to his back condition.  The examiner stated "[n]o mental health condition has emerged secondary to his back condition yet."  

April 2014 correspondence from Dr. B. Conard reflects his opinion that the Veteran is now experiencing situational depression due to his back pain which prevents employment.  However, in contrast, a June 4, 2014 lumbar spine record, reflects that the Veteran is not suffering from an acquired psychiatric impairment secondary to his spinal impairment.  In contrast to that report, June 25, 2014 correspondence from Clinical Psychologist Nicole Leisgang reflects her opinion that the Veteran's back disabilities have resulted in adjustment disorder with depressed mood.  

Based on the foregoing, another VA examination is warranted.  In addition, VA should attempt to obtain all mental health treatment records.

TDIU

The Veteran testified that he has "pretty  much stopped working" because of his back.  The issue of entitlement to a TDIU is inextricably intertwined with the above noted issues.  Thus, it must also be remanded. 

He testified that he cannot do the bending needed for being a mechanic, and he is not trained in construction.  He also stated that he had been through VA vocational rehabilitation.  VA should attempt to associate vocational rehabilitation records, if any, with the claims file.


Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all providers (VA and private) from whom he has received mental health and/or back treatment from June 2011 to present, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified.

After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, to include VA records from July 2012 to present.  

2.  Attempt to obtain and associate all VA vocational rehabilitation records for the Veteran with the claims file.

3.  Thereafter, schedule the Veteran for an examination to determine the extent of his service-connected back disability, to include neurological manifestations, if any.

4.  Schedule the Veteran for an examination by a VA psychiatrist or psychologist.  The examiner should opine as to whether it is as likely as not (50 percent or greater) that the Veteran has an acquired psychiatric disability causally related to, or aggravated by, the Veteran's service-connected back disability. 

The clinician should consider the entire claims file, to include: a.) the June 2012 VA opinion; b.) the April 2014 correspondence from Dr. B. Conard; c.) the January 2012 SSA records, to include from Dr. A. Ibrahim (no disorder), Dr. D. Unversaw (affective disorder/major depressive disorder, single episode), and K. Mays (major depressive disorder, single episode) d.) the June 2014 opinion by N. Leisgang; and e.) the back examination reports with regard to the severity of his disability.

The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.

5.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for an acquired psychiatric disability as secondary to service-connected disability, entitlement to increased rating for service-connected back disability, and entitlement to a TDIU.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


